Citation Nr: 0943758	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from July 1971 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO, inter 
alia, denied service connection for allergic rhinitis, a low 
back disability, and a neck disability.  

In a March 2007 decision, the Board denied service connection 
for allergic rhinitis.  The issues of service connection for 
a low back and neck disability were remanded to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent necessary.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The appellant's current cervical and lumbar degenerative disc 
disease, spondylosis, and strain are as likely as not the 
result of trauma sustained during active service.  


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, a low 
back disability, including degenerative disc disease, 
spondylosis, and strain, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Affording the appellant the benefit of the doubt, a neck 
disability, including degenerative disc disease, spondylosis, 
and strain, was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

In pertinent part, the appellant's service treatment records 
show that in June 1973, he was seen with complaints of an 
acute onset of low back pain.  The impression was probable 
muscle strain.  

In August 1974, the appellant sought treatment reporting he 
had been in an auto accident the previous evening and was now 
experiencing a dull, aching neck pain unrelated to motion.  
The impression was cervical muscle spasm.  The appellant 
returned the following day because of continued neck and 
chest pain.  X-rays reportedly showed no fracture or evidence 
of soft tissue injury.  The impression was muscle spasm.  Six 
days later, the appellant returned.  The appellant's 
complaints included continued muscle spasm of the back and 
neck.  Muscle relaxants were prescribed.  

The remaining service treatment records are negative for 
complaints or findings of a low back or neck disability.  It 
does not appear that the appellant underwent a medical 
examination at the time of his separation from active service 
in July 1975.  

In June and October 1999, the appellant submitted 
applications for VA compensation benefits, seeking service 
connection for several disabilities, including neck and back 
disabilities.  He claimed that he had been receiving 
treatment for his back since his separation from service.

In support of his claim, the RO obtained VA clinical records, 
dated from June 1993 to February 2000.  In pertinent part, 
these records show that at a VA rheumatology consultation in 
March 1998, the appellant reported a history of a back injury 
in an automobile accident in 1974 and reported problems with 
his back.  He also gave a history of an automobile accident 
in 1976 in which he said he had facial and head injuries.  In 
April 1999, the appellant sought treatment for low back pain.  
He indicated that he had sustained an injury in 1975.  X-ray 
studies showed moderately severe disc degeneration.  In July 
1999, the appellant reported that he wanted to "go out on 
disability" for various medical conditions, including for 
his back.  He was referred for orthopedic evaluation.  In 
October 1999, the appellant was seen in the orthopedic 
clinic.  He reported a history of injury in 1975.  X-ray 
studies showed cervical and lumbar disc disease.

At a September 1999 VA medical examination, the appellant 
reported a history of a motor vehicle accident in 1974.  
Since that time, he indicated that he had had chronic low 
back pain with some radicular symptoms.  The examiner noted 
that X-rays done within the past year had shown moderate to 
severe degenerative disc disease at L5-S1.  After clinical 
examination, the assessment was lumbosacral strain with 
degenerative disc disease and mild paraspinal spasm over the 
lumbosacral area.

Subsequent VA clinical records show that in October 1999, the 
appellant was seen at the orthopedic clinic with complaints 
of back pain.  He reported a history of having been in an 
auto accident in 1974.  The VA physician reviewed X-rays 
which reportedly showed old degenerative discs and 
osteophytes at C5-C6 and C6-C7, as well as narrowing at L5-S1 
and osteophytes at L5, which the examiner indicated was 
suggestive of long-standing disc disease at L5-S1.  His 
impression after review of the X-rays and clinical 
examination was old disc disease, C5-C6, C6-C7, and L5-S1.

Subsequent VA clinical records, dated to May 2009, show 
continued treatment for numerous disabilities, including neck 
and low back pain, massive obesity, diabetes, hypertension, 
hypothyroidism, osteoporosis, and a pituitary tumor.  

In April 2009, the appellant underwent VA medical 
examination.  The examiner reviewed the appellant's claims 
folder, noting that service medical records documented 
treatment for neck and back pain following an August 1974 
motor vehicle accident.  He noted that X-ray studies had been 
normal at that time.  The examiner further noted that current 
X-ray studies showed degenerative spondylosis with disc 
narrowing and osteophyte formation in the cervical spine, as 
well as degenerative disc disease and facet arthropathy at 
L5-S1.  The diagnosis was cervical and lumbar degenerative 
disc disease, spondylosis, and strain.  The examiner 
concluded that these conditions were as likely as not caused 
by or the result of the appellant's in-service motor vehicle 
accident, although he noted that the appellant's age and 
weight could have also been contributing factors.  

The RO thereafter returned the claims folder to the examiner, 
asking him to provide a rationale for his conclusions.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(holding that a medical opinion is not entitled to any weight 
"if it contains only data and conclusions").  

In a July 2009 addendum, the examiner indicated that the 
appellant's cervical and lumbosacral strain were as least as 
likely as not caused by or a result of the in-service motor 
vehicle accident, as the appellant's pain reportedly started 
after the accident and had continued.  The examiner, however, 
indicated that the appellant's degenerative disc disease and 
spondylosis were less likely as not caused by or the result 
of his military service, as it had not been diagnosed in 
service.  The examiner stated, however, that trauma such as 
the motor vehicle accident, as well as the appellant's age 
and increased weight, were all contributing factors to his 
disc disease and spondylosis.  



Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2009).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b) (West 
2002).  Under that provision, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant is seeking service connection for a low back 
disability and a neck disability, both of which he contends 
are related to injury in a motor vehicle accident in service.

As set forth above, his service treatment records document 
treatment for back and neck pain following a motor vehicle 
accident.  Post-service medical records show that in clinical 
settings, the appellant has reported chronic neck and back 
pain since the in-service accident.  

Additionally, in April 2009, after examining the appellant 
and reviewing his claims folder, a VA examiner concluded that 
the appellant's current cervical and lumbosacral degenerative 
disc disease, spondylosis, and strain are at least as likely 
as not caused by the in-service motor vehicle accident.  He 
also indicated that the appellant's age and weight were 
contributing factors.

In a July 2009 addendum, that same examiner again concluded 
that the appellant's current cervical and lumbosacral strain 
were causally related to the in-service motor vehicle 
accident.  He concluded, however, that the appellant's 
degenerative disc disease and spondylosis was less likely as 
not caused solely by the in-service motor vehicle accident.  
Rather, he appeared to conclude that the trauma of the motor 
vehicle accident, was only a contributing factor, as were the 
appellant's age and increased weight.  

Based on the foregoing, the Board finds that the probative 
evidence is clear that the appellant's cervical and lumbar 
strain are causally related to his in-service motor vehicle 
accident.  With respect to his disc disease and spondylosis, 
however, the examiner did not quantify what portion of the 
appellant's degenerative disc disease and spondylosis  was 
due to service and what portion was due to aging and 
increased weight.  As a result, the Board finds that 
reasonable doubt must be resolved in the appellant's favor.  
Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of a service-connected 
disability and a nonservice-connected condition, reasonable 
doubt must be resolved in the appellant's favor and the 
symptoms in question attributed to the service-connected 
disability).

The Board further observes that there is no other medical 
evidence of record addressing the etiology of the appellant's 
cervical and lumbar disc disease and spondylosis or otherwise 
attributing it to a nonservice- related cause.  Given the 
evidence of treatment for back and neck pain following an in-
service motor vehicle accident, the appellant's competent 
statements of neck and back pain since service, and the 
medical opinion discussed above, the Board finds that the 
record on appeal is at least in equipoise as to whether the 
appellant's current low back and neck disabilities are 
causally related to his active service.

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is in equipoise and therefore sufficient to award 
service connection for low back and neck disabilities.



ORDER

Entitlement to service connection for a low back disability, 
including degenerative disc disease, spondylosis, and strain, 
is granted.  

Entitlement to service connection for a neck disability, 
including degenerative disc disease, spondylosis, and strain, 
is granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


